DETAILED ACTION
Claims 1-20 are pending.
Priority: September 23, 2019(Foreign Priority)
Assignee: Alibaba

                     
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/2/2022 has been entered.

Response to Arguments
Applicant's arguments filed 9/14/2022 have been fully considered but they are not persuasive. 
Applicant argues that the OA, regarding claims 1 and 14, does not adequately show that the prior art of Deming et al.(9569348) does not teach the limitation:
“…and a control unit, coupled to the at least one translation look-aside buffer and configured to expand an address range that one or more of the plurality of cache entries support by combining a to-be-backfilled entry with an associated entry when the address range is contiquous, based on whether each of the plurality of cache entries is missed by the translation request…”(Remarks, pp. 9-11). 
The USPTO disagrees with this argument. Deming, Fig. 8 in 806 is a decision based on miss for a PTE(page table entry) in the TLB, where in 814 the requested PTE and a block(range) of adjacent PTEs are located and in 820 and 822 the requested and adjacent PTEs are stored in the TLB. The “adjacent” PTEs are physically contiguous to the requested/reference PTE. The “to-be backfilled entry” refers to the “invalid” PTE and the “adjacent” PTEs in 824. 
Based on Fig. 8, the Deming does have the elements required to teach claims 1 and 14.     
The USPTO maintains all rejections.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10, 13, 14-17, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deming et al.(9569348).

As per claim 1, Deming discloses:
A storage management apparatus, comprising: 
at least one translation look-aside buffer, configured to store a plurality of cache entries(Deming, [Fig. 5A -- TLBs], [Col. 11 lines 15-20 -- In a parallel processing system, the MMU 328 may include multiple TLBs. Often, these multiple TLBs are arranged as a hierarchy, with small caches associated with individual processing units (to provide necessary address translation bandwidth), and fewer, larger second- or third-level caches.], [Col. 10 lines 55-60 -- A TLB cache line consists of a tag and data.]);
 an address translation unit, configured to translate a virtual address specified by a translation request to a corresponding translation address based on one of the plurality of cache entries(Deming, [Col. 11 lines 30-35 --  The first level TLB 500 receives a PTE request and outputs a translated address, which is a physical address corresponding to the address of a virtual memory page specified by the PTE request.]); 
and a control unit, coupled to the at least one translation look-aside buffer and configured to expand an address range that one or more of the plurality of cache entries support by combining a to-be-backfilled entry with an associated entry when the address range is contiquous,(Deming, [Fig. 8 820 -- At step 820, the MMU 328 uses the reference PTE as a basis for compressing, into one or more entries, the reference PTE and the block of PTEs that are adjacent to the reference PTE.]);
based on whether each of the plurality of cache entries is missed by the translation request(Deming, [Col. 15 lines 21-22 --  At step 806, the MMU 328 determines whether the requested PTE is present in the TLB 500.]).


As per claim 2, the rejection of claim 1 is incorporated, in addition Deming discloses:
wherein the control unit is adapted to: 
when none of the plurality of cache entries is hit by the translation request, acquire the to-be-backfilled entry that is hit by the translation request(Deming, [fig. 8, 814 --  At step 814, the MMU 328 parses a page table included in the DRAM 220 in an attempt to locate the requested PTE and a block of PTEs that are adjacent to the requested PTE.]); 
and expand one of the plurality of cache entries, so that an address range mapped to the expanded one of the plurality of cache entries contains an address range mapped to the to-be-backfilled entry(Deming, [Fig. 8 --  In one embodiment, the MMU 328 is configured to, upon retrieval of the requested PTE, also retrieve X pages that precede the requested PTE and Y pages that follow the requested PTE, where X and Y are dynamically configurable. Retrieving the PTEs that are adjacent to the requested PTE enables the MMU 328 to efficiently compress the PTEs for storage in a cache line within the TLB, as described below. At step 816, the MMU 328 determines whether the requested PTE is marked as valid]).

As per claim 3, the rejection of claim 2 is incorporated, in addition Deming discloses:
wherein the control unit is coupled to a memory used for storing a root page table, and wherein the to-be-backfilled entry comes from the root page table(Deming, [Fig. 8, 814 -- At step 814, the MMU 328 parses a page table included in the DRAM 220 in an attempt to locate the requested PTE and a block of PTEs that are adjacent to the requested PTE. ]).

As per claim 4, the rejection of claim 2 is incorporated, in addition Deming discloses:
wherein the control unit is further adapted to look up the associated entry of the to-be-backfilled entry in the plurality of cache entries and expand the associated entry(Deming, [Fig. 8 -- At step 814, the MMU 328 parses a page table included in the DRAM 220 in an attempt to locate the requested PTE and a block of PTEs that are adjacent to the requested PTE.]);
 and wherein a before-expansion associated entry and the to-be-backfilled entry are mapped to a continuous address range, and wherein an address range mapped to the expanded associated entry contains the address range mapped to the to-be-backfilled entry(Deming, [Fig. 8 820 -- Referring back now to step 816, if the MMU 328 determines that the PTE is marked as invalid, then the method 800 proceeds to step 824. At step 824, the MMU 328 identifies a valid PTE in the block of adjacent PTEs that is compressible with the requested PTE.]).

As per claim 5, the rejection of claim 4 is incorporated, in addition Deming discloses:
wherein a first virtual page specified for the before-expansion associated entry is contiguous to a second virtual page specified for the to-be-backfilled entry,(Deming, [Fig. 5B -- Adjacent PTEs may be physically contiguous or may have other attributes in common. In such cases, storing complete PTEs in the data rams 515 and 555 wastes storage. ]);
 and wherein a first translation page specified for the before-expansion associated entry is contiguous to a second translation page specified for the associated entry(Deming, [Fig. 8 824 -- Referring back now to step 816, if the MMU 328 determines that the PTE is marked as invalid, then the method 800 proceeds to step 824. At step 824, the MMU 328 identifies a valid PTE in the block of adjacent PTEs that is compressible with the requested PTE. At step 826, the MMU 328 sets the valid PTE as the reference PTE.]);
 and wherein the expanded associated entry is adapted to translate virtual addresses in the first virtual page and the second virtual page to translation addresses in the first translation page and the second translation page(Deming, [Fig. 8, 820 -- At step 820, the MMU 328 uses the reference PTE as a basis for compressing, into one or more entries, the reference PTE and the block of PTEs that are adjacent to the reference PTE.]);

As per claim 10, the rejection of claim 1 is incorporated, in addition Deming discloses:
A processor, comprising the storage management apparatus according to claim 1(Deming Fig. 2 -- FIG. 2 illustrates a parallel processing subsystem 112, according to one embodiment of the present invention. As shown, parallel processing subsystem 112 includes one or more parallel processing units (PPUs) 202, each of which is coupled to a local parallel processing (PP) memory 204.).


As per claim 13, the rejection of claim 10 is incorporated, in addition Deming discloses:
A computer system, comprising: the processor according to claim 10 and a memory coupled to the processor(Deming Fig. 2 -- FIG. 2 illustrates a parallel processing subsystem 112, according to one embodiment of the present invention. As shown, parallel processing subsystem 112 includes one or more parallel processing units (PPUs) 202, each of which is coupled to a local parallel processing (PP) memory 204.).

Claim 14 is similar to claim 1, and therefore the same rejections are incorporated. 
Claim 15 is similar to claim 2, and therefore the same rejections are incorporated. 
Claim 16 is similar to claim 4, and therefore the same rejections are incorporated. 
Claim 17 is similar to claim 5, and therefore the same rejections are incorporated. 

As per claim 20, the rejection of claim 16 is incorporated, in addition Deming discloses:
when the associated entry corresponding to the to-be-backfilled entry does not exist in the plurality of cache entries, replacing one of the plurality of cache entries with the to-be-backfilled entry, wherein the replaced cache entry is an invalid entry, an idle entry, or a replacement entry selected according to a replacement algorithm(Deming, [Fig. 5a --  Because the data RAM 515 has a limited number of cache lines, allocating a cache line to receive data for a miss evicts previously-filled entries.]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  6-8, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deming et al.(9569348), and further in view of Nishida(20130275716).

As per claim 6, the rejection of claim 5 is incorporated, in addition Deming does not disclose the following, however Nishida discloses:
wherein the first virtual page, the second virtual page, the first translation page, and the second translation page have a same page size(Nishida, [Fig. 2 – physical address]); 
and a third register, configured to store a size flag bit to indicate a page size of the virtual page/the translation page, wherein the virtual page and the translation page have a same page size(Nishidia, [Fig. 2 – page size]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Nishida into the system of Deming for the benefit of the incidence rate of the TLB mis-hit can be reduced, even when performing the several applications in parallel. 

As per claim 7, the rejection of claim 4 is incorporated, in addition Deming does not disclose the following, however Nishida  discloses:
wherein each of the plurality of cache entries is stored in a plurality of registers, and wherein the plurality of registers() comprises:
 a first register, configured to store a virtual address tag to indicate a virtual page mapped to a cache entry of the plurality of cache entries(Nishida, [Fig. 2 --  FIG. 2, a lock candidate flag indicating whether an entry is a lock candidate or not is added to the address conversion table 13. ]); 
a second register, configured to store a translation address tag to indicate a translation page mapped to the virtual page(Nishida, [Fig. 2 – physical address]); 
and a third register, configured to store a size flag bit to indicate a page size of the virtual page/the translation page, wherein the virtual page and the translation page have a same page size(Nishidia,, [Fig. 2 – page size]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Nishida into the system of Deming for the benefit of the incidence rate of the TLB mis-hit can be reduced, even when performing the several applications in parallel. 

As per claim 8, the rejection of claim 7 is incorporated, in addition Deming does not disclose the following, however Nishida discloses:
wherein during expansion of the associated entry, the control unit is adapted to modify the size flag bit of the associated entry, so that a page size indicated by the expanded associated entry is greater than a page size indicated by the before-expansion associated entry(Nishida, [Fig. 3 -- If any page size of, e.g., 4 KB, 8 KB, 16 KB, or 32 KB is selectable, and the page size of the logical address range having a high access frequency is 10 KB, the page size of 16 KB is selected. Then, a physical address of the selected page size is obtained from the physical address space 2, and stored in an entry of the address conversion table ]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Nishida into the system of Deming for the benefit of the incidence rate of the TLB mis-hit can be reduced, even when performing the several applications in parallel. 

Claim 18 is similar to claim 7, and therefore the same rejections are incorporated. 


Claim(s) 9, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deming et al.(9569348), and further in view of Nishida(20130275716), and further in view of Glasco et al(8707011).

As per claim 9, the rejection of claim 7 is incorporated, in addition Deming in view of Nishida does not disclose the following, however Glasco discloses:
wherein the control unit is further adapted to determine a quantity of valid bits of the virtual address tag based on the size flag bit(Glasco, [Fig. 5A, 530 -- At 530, it is determined if the given set contains a TLB entry having a tag matching the virtual address. If a particular given TLB entry in the set is a match for the virtual address, the given physical address is received from the given TLB entry, at 535.]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Glasco into the system of Deming for the benefit of the system allows a page size cache to solve problems in supporting page sizes by utilizing the set associated TLB such that a page size table caches page size information in front of a main TLB cache, so that efficient TLB set indexes can be generated. The system allows a tags portion of the page size table to be reduced by restricting the allowed page size within large blocks in an address space, so that size and number of tags in the page size cache can be reduced, thus increasing performance of the system.

Claim 19 is similar to claim 9, and therefore the same rejections are incorporated. 


Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deming et al.(9569348), and further in view of Diefendorff(20070101105).

As per claim 11, the rejection of claim 7 is incorporated, in addition Deming does not disclose the following, however Diefendorff discloses:
an instruction prefetching unit Serial No.: 17/022,8294 Examiner: ARVIND TALUKDAR Docket No.: BABA-CS068USArt Unit: 2132provides the translation request to the address translation unit, and wherein the translation request specifies a virtual address of a prefetching instruction(Diefendorff, [0055 -- Microprocessor 100 also includes a stream prefetch unit 118 coupled to instruction decode/dispatch unit 122 and memory subsystem 104. Stream prefetch unit 118 receives a stream prefetch instruction 138 according to the present invention from instruction decode/dispatch unit 122 and issues a stream prefetch request 136 to memory subsystem 104 in response thereto.]); 
and wherein the address translation unit communicates with a first translation look-aside buffer in the at least one translation look-aside buffer,(Diefendorff, [0161 -- Memory subsystem 104 includes a load/store TLB 1704, coupled to receive load/store request 134, for caching virtual page addresses of load/store requests 134 and TLB information associated therewith. Load/store request 134 includes a virtual page address, which is looked up by load/store TLB 1704 and used to select an entry of TLB information in load/store TLB 1704.]);
 and provides a translation address of the prefetching instruction to the instruction prefetching unit based on a cache entry of the plurality of cache entries provided by the first translation look-aside buffer(Diefendorff, [0162 -- The TLB information 1714 stored in load/store TLB 1704 includes address translation information, such as a translated physical page address of the virtual page address, and an indication of whether the page specified by the virtual page address is present in the system memory, which is used to detect page faults.]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Diefendorff into the system of Deming for the benefit of the utilization of the locality indicator alleviates the need for a programmer to understand the intricacies of the memory subsystem for each version of microprocessor, thus facilitating compatibility and improved prefetching performance across a wide range of versions of microprocessor.. 

As per claim 12, the rejection of claim 7 is incorporated, in addition Deming does not disclose the following, however Diefendorff discloses:
a load/store unit, wherein the load/store unit provides the translation request to the address translation unit, and wherein the translation request specifies a virtual address of a memory access instruction(Diefendorff, [0048 -- Load/store unit 116 receives load and store instructions from instruction decode/dispatch unit 122 and issues one or more load/store requests 134 to memory subsystem 104 to load data from memory subsystem 104 (or from the system memory if the specified data is not present in memory subsystem 104) into register file 124 or to store data from register file 124 to memory subsystem 104 (or the system memory). ]);
 and wherein the address translation unit communicates with a second translation look-aside buffer in the at least one translation look-aside buffer, and provides a translation address of the memory access instruction to the load/store unit based on [[the]]a cache entry provided by the second translation look-aside buffer(Diefendorff, [0164 --  Memory subsystem 104 also includes stream prefetch TLB 1702, coupled to receive multiplexer 1712 output 1718. Stream prefetch TLB 1702 caches virtual page addresses of stream prefetch requests 136 and TLB information associated therewith. Stream prefetch request 136 includes a virtual page address, which is looked up by stream prefetch TLB 1702 and used to select an entry of TLB information in stream prefetch TLB 1702]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Diefendorff into the system of Deming for the benefit of the utilization of the locality indicator alleviates the need for a programmer to understand the intricacies of the memory subsystem for each version of microprocessor, thus facilitating compatibility and improved prefetching performance across a wide range of versions of microprocessor.
. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIND TALUKDAR whose telephone number is (571)270-3177.  The examiner can normally be reached on M-F, 10 am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Arvind Talukdar
Primary Examiner
Art Unit 2132



/ARVIND TALUKDAR/Primary Examiner, Art Unit 2132